10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2:20-mc-00046-SPL Document17 Filed 01/19/21 Page 1of2

James Everett Shelton
316 Covered Bridge Road
King of Prussia, PA 19406 ....
(484) 626-3942 . ee
Jeshelton5 95@gmall. com —

 

a %

Plaintiff/Jud: ent. Creditor, Pro Se

 
  

item STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

/

VV Fited ____ LODGED

__ RECEIVED ____COPY
JAN 1-9 2021

 

 

CLERK U S DIS}RICT COURT
DIST GT ARIZONA
BY i DEPUTY

 

 

 

 

JAMES EVERETT SHELTON,

Plaintiff/
Judgment Creditor,

Vv.

FCS CAPITAL LLC, f/k/a BUSINESS DEBT

RELIEF LLC
Defendant/
Judgment Debtor,

and

SECURE ACCOUNT SERVICE LLC
Garnishee.

NO. MC-20-00046-PHX-SPL

QUASH OF WRIT OF GARNISHMENT
(Non-Earnings)

(U.S. District Court, Eastern District of
Pennsylvania, Case No. 2:18-cv-03723-
JDW)

 

 

 

 

NOTICE IS HEREBY GIVEN that Plaintiff JAMES EVERETT SHELTON hereby
QUASHES the Writ of Garnishment issued by this Court on November 25, 2020 and served

herein upon Garnishee SECURE ACCOUNT SERVICE LLC for Judgment Debtor FCS Capital

LLC, f/k/a Business Debt Relief LLC.

DATED this 11" day of January, 2021

Lamon, & Soll hn

JAMES EVERETT SHELTON
Judgment Creditor, Pro Se

 

 

 
10

11

12

13

14

15

- 16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:20-mc-00046-SPL Document17 Filed 01/19/21 Page 2 of 2

CERTIFICATE OF SERVICE:
I, James Everett Shelton, Plaintiff/Judgment Creditor, do hereby certify that on January
11, 2021, I served true and correct copies of the foregoing Quash of Writ of Garnishment (Non-
Earnings) to the following parties via U.S. First Class Mail, addressed to the following parties:

FCS Capital LLC, f/k/a Business Debt Relief LLC
30 Montgomery Street, Suite 1200
Jersey City, NJ 07302-3829
Defendant/Judgment Debtor

Secure Account Service LLC
c/o T'Shura Elias, Esq.
Lundberg & Elias, PLLC
3640 Hwy 95, Suite 140
Bullhead Citv, AZ 86442
Attorney for Garnishee

Arapee. flr

Dated: January 11, 2021 ‘“ James Everett Shelton!
316 Covered Bridge Road

King of Prussia, PA 194064

(484) 626-3942

JesheltonS95@gmail.com

Plaintiff/Judgment Creditor, Pro Se

 

 
